                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                 CASE NO. 5:21-CV-00070-M
 TRACI VESTAL,                                    )
                                  Plaintiff,      )
                                                  )
 V.                                               )                      ORDER
                                                  )
 NORTH WAKE EYE CARE and                          )
 STEPHEN MERCKLE,                                 )
                       Defendants.                )

       This matter is before the court on Defendants North Wake Eye Care, Dr. Stephen J Merckle,

O.D., P.a. (named as "North Wake Eye Care") (hereinafter "NWEC") and Stephen Merckle, O.D.' s

(named as "Stephen Merckle") (hereinafter "Dr. Merckle") (collectively "Defendants") Motion to

Dismiss [DE-17] filed on May 26, 2021. A letter docketed on May 26, 2021 , was sent to pro se Plaintiff

notifying her of the motion's filing and that a response was required [DE-19] . The deadline to file a

response to the motion, June 19, 2021, has passed, and, as of the date of this order, Plaintiff still has not

filed a response. As a result, the Motion to Dismiss [DE-17] is GRANTED. See Osborne v. Long, No.

1:11-cv-00070, 2012 WL 851106, at *10 n.5 (S.D. W. Va. Mar. 13, 2012) (referencing authority,

including from the First, Third, and DC Circuits, for the proposition that federal courts may grant a

motion to dismiss without reaching the merits on the grounds that the plaintiff's failure to respond

operates as a concession to that motion or that dismissal is appropriate as a sanction for failure to

prosecute). The court DIRECTS the Clerk of Court to send a copy of this Order to counsel ofrecord and

any unrepresented party and to close the case.

       SO ORDERED this the 7~            y of July, 2021.




                                                 ~J[/V1y~3
                                                 RICHARD E. MYERS II
                                                 CHIEF UNITED STATES DISTRICT JUDGE
